Citation Nr: 1045497	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
REMAND

The Veteran served on active duty from February 1943 to November 
1945.     

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the Veteran's claims.

In September 2010, the Veteran presented sworn testimony at a 
Travel Board hearing which was chaired by the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

For reasons expressed immediately below, the Board finds that the 
issues of entitlement to service connection for a right foot 
disability and a back disability must be remanded for additional 
evidentiary development.

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

As to Hickson element (1), current disability, treatment records 
from the Aurora Spine Center dated in January 2005 documented 
findings of granulation as well as mild edema in the Veteran's 
right foot.  Additionally, an MRI of the Veteran's spine from the 
Aurora Spine Center dated in April 2005 revealed lumbar disk 
degeneration, a herniated disk at L3-4, and stenosis of the 
lumbar spine.  

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran testified that 
during his period of military service at Camp Shelby, Mississippi 
in 1943, while performing signal corps training, he injured his 
right foot when it was crushed while working with railroad track 
equipment.  He further stated that the pain in his right foot was 
aggravated while continuing to work on the railroad.  The Veteran 
also stated that during his period of military service in 
Plymouth, England in 1943, he injured his back when he fell off a 
ladder while setting up a tent as part of his engineering duties.

The Veteran's service treatment records are not associated with 
the claims folder. The Veteran was advised in an October 2008 
letter that his service treatment records were not available.  
Further, a Form 3101 dated in February 2008 indicates that the 
service treatment records were destroyed in a fire on July 12, 
1973.   

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Such is the case here, where the Veteran's 
service treatment records have likely been destroyed by fire.

In any event, the Board notes that the Veteran is competent to 
report factual matters of which he had first hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Therefore, 
although the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, he is competent to report 
the circumstances of injuries to his right foot and back.  In 
this regard, he presented seemingly credible testimony of the 
injuries and also submitted a photograph taken during his 
military service of himself requiring the use of a cane to stand, 
which further supports his statements.  

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's current right foot and back disabilities 
and his military service.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's disabilities and whether 
such are related to his military service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) (a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in connection with the claims.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
An opinion should be provided for the 
following questions:

a.  What right foot disability or 
disabilities does the Veteran 
currently suffer from?;

b.  Whether it is at least as likely 
as not (50 percent or greater) that 
his right foot disability or 
disabilities is/are etiologically 
related to his active military 
service, including the injury while 
working with railroad track equipment; 

c.  What back disability or 
disabilities does the Veteran 
currently suffer from?;

d.  Whether it is at least as likely 
as not (50 percent or greater) that 
his current back disability or 
disabilities is/are etiologically 
related to his active military 
service, including the injury when he 
fell off a ladder.

The examiner should indicate in his/her 
report that the claims folder was reviewed.  
Any and all studies, tests and evaluations 
deemed necessary by the examiner should be 
performed in order to answer the questions.  
A rationale for all opinions expressed 
should be provided.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.
   
2.  When the development requested has been 
completed, re-adjudicate the issues on 
appeal with consideration of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

